 

Exhibit 10.8

TENTH AMENDMENT TO AMENDED AND RESTATED AGREEMENT FOR RESEARCH & DEVELOPMENT
ALLIANCE ON

TRIEX MODULE TECHNOLOGY

This TENTH AMENDMENT TO AMENDED AND RESTATED AGREEMENT FOR RESEARCH &
DEVELOPMENT ALLIANCE ON TRIEX MODULE TECHNOLOGY (this “Tenth Amendment”) is
effective as of March 31, 2017 (the “Effective Date”) and is by and between THE
RESEARCH FOUNDATION FOR THE STATE UNIVERSITY OF NEW YORK (“FOUNDATION”), a
non-profit educational corporation existing under the laws of the State of New
York, having an office located at 257 Fuller Road, Albany, New York 12203, on
behalf of the Colleges of Nanoscale Science and Engineering of the State
University of New York Polytechnic Institute), and SILEVO, LLC (as successor in
interest of SILEVO INC.) (“SILEVO”), a Delaware limited liability company with
its principal office located at 47700 Kato Road, Fremont, California 94538.
FOUNDATION and SILEVO are each referred to herein sometimes individually as a
“Party” or, collectively, as “Parties.”

I.

RECITALS

1.1.

FOUNDATION and SILEVO entered into that certain Amended and Restated Agreement
for Research & Development Alliance on Triex Module Technology effective as of
September 2, 2014, as amended by a First Amendment thereto effective as of
October 31, 2014, a Second Amendment thereto effective as of December 15, 2014,
a Third Amendment thereto effective as of February 12, 2015, a Fourth Amendment
thereto effective as of March 30, 2015, a Fifth Amendment thereto effective as
of June 30, 2015, a Sixth Amendment thereto effective as of September 1, 2015, a
Seventh Amendment thereto effective as of October 9, 2015, an Eighth Amendment
thereto effective as of October 26, 2015 (the “Eighth Amendment”) and a Ninth
Amendment thereto effective as of December 9, 2015 (as amended, the
“Agreement”).

1.2.

FOUNDATION and SILEVO wish to amend the Agreement as more particularly set forth
herein.

THEREFORE, in consideration of the mutual promises and covenants contained in
this Tenth Amendment and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

II.

DEFINED TERMS

2.1

In addition to the terms defined elsewhere in this Tenth Amendment, capitalized
terms that are used but not defined herein shall have the meanings ascribed to
such terms in the Agreement.

 

--------------------------------------------------------------------------------

 

III.

AMENDMENTS

3.1

Scope Changes

(a)FOUNDATION and SILEVO shall use commercially reasonable best efforts to
eliminate construction cost increases due to changes in the scope of the
Manufacturing Facility. References in the Agreement to $400 Million (which was
reduced to $348.1 Million in Amendment No. 8) with respect to FOUNDATION’s
obligation to acquire Manufacturing Equipment will be reduced to $274,735,529
and instead, notwithstanding anything to the contrary in the Agreement
(including references to $350 Million and $750 Million), FOUNDATION will pay for
the items described in the summary attached hereto as Exhibit A, in addition to
the contributions for which FOUNDATION is responsible under the Agreement.
Notwithstanding the foregoing, in the event that the items described in
Exhibit A of this Tenth Amendment (including those items included in Exhibit A
to the Eighth Amendment) are completed for less than an aggregate of
$125,264,471, then the FOUNDATION’s obligation to acquire Manufacturing
Equipment shall be increased above $274,735,529 by any such amount.

(b)The last sentence of Section 3.1(a) of Amendment No. 8 is hereby deleted and
replaced with the following: “SILEVO shall acquire a portion of the
Manufacturing Equipment costing approximately $125,264,471, which equipment will
be owned by SILEVO.”

(c)The following sentence is hereby added to the end of Section 5.1(c) of the
Agreement: “Notwithstanding anything herein to the contrary, the FOUNDATION
shall apply any unused portion of the FOUNDATION’s $274,735,529 commitment to
acquire Manufacturing Equipment for the Manufacturing Facility (as such amount
may be increased pursuant to the last sentence of Section 3.1(a) of this Tenth
Amendment) as directed by SILEVO to (i) purchase additional Manufacturing
Equipment for use at the Manufacturing Facility, (ii) install, test and
commission Manufacturing Equipment at the Manufacturing Facility, (iii) make
additions, modifications or improvements to the Manufacturing Facility, or
(iv) take such other actions related to the condition of the Manufacturing
Facility or Manufacturing Equipment as may be agreed upon by the
Parties.”  Notwithstanding anything stated in this Section 3.1(c) to the
contrary, any such application of the unused portion shall be consistent with
any applicable Legal Requirements and shall be subject to the terms and
conditions of the Grant Disbursement Agreement(s) between Fort Schuyler
Management Corporation and Empire State Development.

IV.

MISCELLANEOUS  

No amendment or modification of this Tenth Amendment shall be valid or binding
upon the Parties unless in a writing executed by both of the Parties.  This
Tenth Amendment, together with the Agreement, is the complete and exclusive
statement of the agreement of the Parties in respect of the subject matter
described in this Tenth Amendment and shall supersede all prior and
contemporaneous agreements, communications, representations, and understandings,
either oral or written, between the Parties or any officers, agents or
representatives thereof.  This Tenth Amendment may be signed in one or more
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute the same Tenth Amendment.  Any signed copy
of this Tenth Amendment made by photocopy, facsimile or PDF Adobe format shall
be considered an original.  Except as amended and/or modified by this Tenth
Amendment, the Agreement (including Section 19.3 thereof) is hereby ratified and
confirmed and all other terms of the Agreement shall remain in full force and
effect, unaltered and unchanged by this Tenth Amendment.  In the event of any
conflict between the provisions of this Tenth Amendment and the provisions of
the Agreement, the provisions of this Tenth Amendment shall prevail.  Whether or
not specifically amended by this Tenth Amendment, all of the terms and
provisions of the Agreement are hereby amended to the extent necessary to give
effect to the purpose and intent of this Tenth Amendment.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Tenth Amendment to be
executed and delivered by their duly authorized representatives as of the
Effective Date.


THE RESEARCH FOUNDATION FOR

 

 

THE STATE UNIVERSITY OF NEW YORK

 

 

 

 

 

 

 

By:

 

/s/ Paul C. Kelly

 

 

Name:

 

Paul C. Kelly

 

 

Title:

 

RF Operations Manager

 

 

Date:

 

April 10, 2017

 

 

 

 

 

 

 

SILEVO, LLC

 

 

By:

 

/s/ Peter Rive

 

 

Name:

 

Peter Rive

 

 

Title:

 

Vice President

 

 

Date:

 

April 4, 2017

 

 

 






 

--------------------------------------------------------------------------------

 

Exhibit A

Silevo Requested Additional Scope Cost Breakdown (approved as of 11/18/16)

 

 

 

 

ITEM

SCTY Cost to be Absorbed by FSMC (USD)

Add Warehouse rack sprinklers

$768,000

Slab load increases

$2,816,000

Add compactor at Wafer Dock

$32,461

Add 1 CVD Crane

$416,000

Add 30 person break room

$320,000

LEED additional Design Fees

$79,480

Trailer parking increased to 60 trailers

$402,783

Add forklift charging stations

$70,000

Add full height walls at Mezzanine Scrubber rooms

$1,775,000

Chemical Loading Dock

$165,000

Extend corridor between CUB and Wafer warehouse

$910,000

Add Jib Crane

$54,194

Admixture for Moisture reduction/barrier or sealer where CRC coatings are
required

$1,536,000

Electric car charging stations 2 units

$28,900

Add Fence at Yard Perimeter

$164,241

Add 30 office floor boxes

$21,000

CUB exterior wall changed to Versa wall system

$282,030

LED Light fixtures in Manuf.

$209,000

Chi Town

$10,934,000

Pre Action System at IT Rooms

$70,000

PVAC Credit

($642,000)

I&C Plant PAX

$601,000

Additional Conduit for Teledata Duct Bank

$7,923

 

 

TUM 3 ‐ Design Implementation

$31,594

Full Capacity/TUM 0 (50%)

$16,865,000

O/H Bridge Crane for PECVD

$1,613,674

WWT/Recycling

$12,400,000

SUBTOTAL 1 (Eighth Amendment)

$51,931,280

 

 

Fireproofing Manuf Roof Steel

$7,000,000

Secondary Entrance and Ring Road ‐ design fees only

$24,553

Ins. Carrier Premium ‐ Add. Fire protection‐ Design Fees/Committed Costs ‐

$34,098

Noise Study ‐

$24,172

Add Spare Conduit at Substation

$8,629

Add Jib Crane ‐ Design Fees

$26,843

Insurance Carrier premium‐

$8,848

TUM1/ 2 Revisions (ROME)/ Increased Sanitary/ Truck Off load/ Additional Eqpt
pads

$38,677,123

Revise Gate Location due to deletion of Guard Shack

($13,706)

Add Bypass Isolation Transfer Switch

$313,538

Chemical Loading Dock Grade Beam

$376,681






 

--------------------------------------------------------------------------------

 

Exhibit A

Silevo Requested Additional Scope Cost Breakdown (approved as of 11/18/16)

 

 

Guard Station ‐Design Fees/ committed costs ‐

$27,617

IPS Tool Water Resource Change

$65,248

Logistics and Second Entrance Traffic Analysis

$13,991

MES Cable Tray

$1,233,329

Teledata/ Security/ Card Access/Camera Infrastructure ‐

$3,072,467

CUB Data Center Committed Costs ‐ M+W Design Fees

$20,708

Added Bulk Gas Scope ‐ Praxair

$599,737

Delete Inter Rack Sprinklers

($758,444)

BCDS Additional Scope‐ Mixers at Day Tanks

$32,295

Epoxy in lieu of Sealer‐ Area 3

$279,249

Sealing of Fireproofing ‐

$10,781,250

Epoxy in lieu of Sealer‐ Area 1 and 2

$352,688

Epoxy in lieu of Sealer‐ Area 4

$511,755

Clean Texture/ HF Dip Tool Layout Changes (Berm and CRC Revisions)

$9,768

Larger OH Doors for Tool Access

$12,178

LSS ‐ Facilities & Tool Interfaces to FMS Design

$27,778

BCDS TBV #2 Relocation from Gridline N2 to N4 in Manufacturing Facility due to
Tool relocations

$4,579

Ammonia Collection ‐ placeholder

$19,536

I&C Plant PAX Facilities Controls Rationalization (In Addition to 601k)

$769,763

Teledata/ Security Design Fees ‐ EYP

$44,273

CUB Data Center Committed Design Fees ‐ EYP

$12,221

O2 System in Inert Gas Room ‐ O2 System to be monitored by HPM System‐ Design
Fees

$1,221

Tool Layout Change Progressive Build ‐ Priority 3 PB 4 Extend Exhaust to Clean
Tex Tool 208 ‐ ROM

$19,708

Tool Layout Change‐ Priority 1 PB 5 Relocate and Modify Exhaust Ductwork and
POCs to CLN 209 and 210

$87,111

Tool Layout Change‐ Progressive Build ‐ Priority 1 PB 9 Extend and modify
exhaust to ECP Tools ‐ ROM

$56,306

Tool Layout Change ‐ Progressive Build‐ PB 43 Relocate Base Build Exhaust to
ECP/ ISO Edge Tools ‐ ROM

$32,977

Tool Layout Change ‐ Progressive Build‐ PB 41 Remove and relocate existing
exhaust ductwork for Clean Tex Tools CLN 201, 202, 203 and 204 ‐ ROM

$55,677

Tool Layout Change ‐ Priority 1 PB 6 Relocate Exhaust to PECVD Tool 214 ‐ ROM

$15,567

Safety Showers and infrastructure additional over the BOD as required for Tool
Install scope

$661,773

Provide N2 Purifier

$594,240

Thiourea Collection ‐ placeholder

$744,837

Additional Cameras and Security Requirements ‐ Design

$29,429

Larger Overhead Doors‐ Design Fees ‐ EYP

$10,990

Gown Room modifications at Module Assembly and Cell ‐ M+W Design Fees

$18,454

Tool Layout Change ‐ Formerly Progressive Build Priority 1 ‐ PB42 Remove &
Relocate Exhaust to CLN 205, 206, 207, 208

$81,908

Tool Utility Matrix Update‐ (TUM 4) ‐ M+W Design Fees

$38,481






 

--------------------------------------------------------------------------------

 

Exhibit A

Silevo Requested Additional Scope Cost Breakdown (approved as of 11/18/16)

 

 

Office Painting Revisions‐ Reception and Cafeteria

$2,208

Ammonia/ Thirourea Splitter Boxes‐ added to Base build scope of work to
facilitate Ammonia and Thirourea Treatment systems

$32,990

Extend Power and Data to Office Desks. Office furniture provided by SCTY did
include prewired panels

$69,624

Conference Room Marker boards‐ Level 5 Finish and Marker board Paint

$16,273

O2 System in Inert Gas Room ‐ O2 System to be monitored by HPM System ‐
Construction

$19,576

Provide added Door in Vestibule ‐ Construction Placeholder

$6,640

Add Data for IPADs at Office Conference Rooms for SCTY Corporate standard

$18,851

H2 Over Pressure Protection‐ Construction Costs

$24,111

TUM 3A Specification and Baseline Monitoring Report Update‐ M+W Design

$19,312

Overhead doors in Manufacturing Area ‐ M+W Design

$9,584

Photo Ceiling Repairs due to Design Development in coordinating Progressive
build MES Cable Tray

$16,355

Progressive Build Base Build Scope ‐ PB 2 increase to accommodate Tool
Alignment‐ Relocate laterals Ar/ Ar/O2 blend from GL 15 to GL 11 and H2/N2 & GN2
from GL24 to GL 25. ( Note: H2/ N@ and GN2 is currently on hold pending
direction from SCTY) ‐ placeholder

$60,000

Progressive Build‐ BB Scope increase to accommodate Tool

alignment‐ Priority 1 Design ‐ PB 2,

5,6,9,10,11,12,13,14,15,16,27,34,35,36

$72,498

Progressive Build‐ BB Scope increase to accommodate Tool alignment‐ Priority 2 &
3 Design ‐ PB4, PB8, PB14, PB19, PB20, PB21, PB22, PB23, PB24, PB25, PB26, PB28,
PB 29, PB30, PB331, PB32, PB33, PB34, PB37, PB38 and PB14b. The scope of work
for these items is identified in the attached M+W PCOs 128, 141 thru154, and
133, 155 , 156 and 158.

$177,201

Progressive Build‐ BB Scope increase to accommodate Tool alignment‐ Priority 1
Construction ‐ PB 12, PB 13, PB 14, PB14a, PB 14b, PB 15 and PB 16.

$121,881

Progressive Build‐ Priority 1 PB14A Align PCW lateral ‐ Design Fees

$3,510

Progressive Build ‐ Priority 1 PB 11 Relocate DIW laterals to PVD Tools

$153,778

Progressive Build ‐ Priority 1 PB 10 Relocate and modify DIW lateral to HF Dip
Tools ‐ ROM

$177,076

Tool Install ‐ formerly Progressive Build ‐ Priority 1 PB 34 and 35 Drains ‐ ROM
‐ Partial Release of Long Lead Materials

$4,977,000

Tool Install ‐ formerly Progressive Build ‐ Priority 1 PB 34 and 35 Drains ‐ ROM
‐ Option 1 Fabricate and Install North side

$‐

Tool Install Progressive Build ‐ Priority 1 PB 27 Extend DIW to CLN Tools ‐ ROM
‐

$1,059,969

Progressive Build ‐ Priority 1 PB 27 Modify DIW to CLN Tools ‐ ROM ‐

($10,873)

Tool Install Progressive Build ‐ Priority 1 PB 36 Photo Drains & Sleeves thru
Photo ceiling‐ ROM

$398,160




 

--------------------------------------------------------------------------------

 

 

Exhibit A

Silevo Requested Additional Scope Cost Breakdown (approved as of 11/18/16)

 

 

Progressive Build‐ Priority 3 Design Credit‐ Credit for unused Design hours for
PB3, 19, 20, 21 ,22, 23, 24, 25, 26, 28, 29, 37, and 38 associated with M+W PCO
179

($150,339)

Tool Install Progressive Build ‐ Priority 1 PB 28 Photo Drains & Sleeves thru
Photo ceiling‐ Credit for Unused Scope

($391,220)

Office Interiors

$834,499

Thirourea Collection System ‐ Reduced Scope of Work

($125,311)

CAL 149 Summary for the following CALs‐ CAL 63.1 IT Backbone SCTY Scope, CAL
85R1.1 Modifications to Gown Room, CAL 145 Bridge Crane Stops, CAL 146 Change
Locksets Office Bathrooms 130 and 131, CAL Start, Test Commission Scope
Deletion, CAL 148 Additional Electrical Circuits for Office Furniture

($418,165)

SUBTOTAL 2 (Post Amendment 8)

$73,333,191

 

 

TOTAL SPEND

$125,264,471

 

 